Citation Nr: 1605656	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II, and Agent Orange exposure.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to the service service-connected diabetes mellitus, type II, and Agent Orange exposure.

4.  Entitlement to service connection for a kidney disorder, to include as secondary to the service service-connected diabetes mellitus, type II, and Agent Orange exposure.

5.  Entitlement to service connection for polyneuropathy of the bilateral upper extremities, to include as secondary to the service service-connected diabetes mellitus, type II, and Agent Orange exposure.

(The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left foot disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to
January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, January 2009, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (R0) in Waco, Texas.

In June 2010, the Veteran appeared at the RO and testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is of record.  In December 2010, October 2012, and February 2014, the Board remanded the case for additional development.

Subsequent to the February 2014 Board remand, a January 2015 Statement of the Case (SOC) continued the denial of entitlement to service connection for polyneuropathy of the right and left upper extremities.  The Veteran filed a timely substantive appeal in March 2015.  In light of the foregoing, the Board finds that these issues also are in appellate status.  

In addition to the above-listed issues, an August 2014 rating decision granted an increased rating of 100 percent for the Veteran's service-connected old inferoposterior left ventricle myocardial infarction, effective July 30, 2014, the date his claim for increased rating was received.  In a September 2014 Notice of Disagreement the Veteran appealed the effective date assigned for the 100 percent rating for the heart disability.  In September 2014, the RO sent the Veteran a letter acknowledging his notice of disagreement with respect to the foregoing issue and the issue is listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to these disability claims, Manlincon is not applicable in this case.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) and Virtual VA; the physical claims file previously utilized has been scanned into the system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not first manifested on active duty service or for multiple years after separation from service; it is not shown to be related to military service.

2.  Erectile dysfunction was not first manifested on active duty service or for multiple years after separation from service; it is not shown to be related to military service.

3.  A bilateral lower extremity peripheral neuropathy disability was not first manifested on active duty service or for multiple years after separation from service; it is not shown to be related to military service.

4.  A kidney disability is not shown to be related to military service.

5.  A bilateral upper extremity peripheral neuropathy disability was not first manifested on active duty service or for multiple years after separation from service; it is not shown to be related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a bilateral lower extremity peripheral neuropathy disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a kidney disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for a bilateral upper extremity neuropathy disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2006 and November 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For all claims decided herein, the Board notes that the Veteran's available service treatment records have been associated with the electronic claims file.  All reasonable efforts to obtain the Veteran's complete service treatment records have been made.  In that regard, the Board recognizes that with respect to the left foot issue discussed in a separate decision as noted above, the Veteran has alleged the existence of missing treatment records.  These alleged missing records, however, appear to be limited only to treatment for his left foot.  Specifically, he contended in a March 2009 report of having injured his foot in 1968 while with the "9th Division" and his July 2008 and June 2010 reports of having been "treated on a ship."  These reports do not implicate any of the issues present in the current determination; however, with respect to the Veteran's overall contentions of missing service treatment records his records have been requested from all applicable record repositories where such records would be housed.  The Board also finds it significant that during his June 2010 Board hearing the Veteran stated with respect to his in-service treatment while in Vietnam, "a lot of outposts were in small areas in Vietnam and stuff and a lot of stuff that they treated you for they didn't report, you know."  The Veteran has not otherwise provided sufficient information as to the timing and location of his claimed treatment onboard ship (i.e. whether inbound to Vietnam or on his return) or while in Vietnam to warrant any additional record request and, indeed, as noted above, his service treatment records have been properly requested and obtained.  Moreover, and as will be discussed in greater detail below, the Veteran does not contend that he sought treatment for any of the claimed conditions on appeal during service and, indeed, the Veteran acknowledges that most of the claimed disabilities had their onset many years after separation from service.  Service personnel records have been obtained and added to the claims file.  The Board notes that the Veteran has asserted treatment for his claimed psychiatric disorder from the Dallas VAMC from 1969 to present.  Only treatment records starting in 1996 were added to the claims file.  A negative response from the Dallas VAMC to a request for treatment records prior to 1996 was received in May 2007.  The Veteran was notified of this development in a July 2007 letter.  In a December 2010 response, the Social Security Administration  (SSA) indicated they had no medical records for the Veteran. 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 48 (2010), the United
States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Indeed, based in part on the evidence elicited during the hearing the Board remanded the Veteran's claims for additional development including VA examinations.  Significantly neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent, with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  To the extent that the Veteran implicitly contends that the June 2010 hearing did not fulfill the requirements of Bryant, the Board finds it significant that when offered another hearing with respect to another issue covered in the June 2010 Board hearing (and as noted on the cover page that is addressed in a separate decision), based on concerns as to the adequacy of the hearing, that the Veteran declined an additional hearing.

Several VA examinations have been secured, most recently in March 2014.  With respect to the March 2014 examinations, the examiners reviewed the claims file and rendered requested opinions with supporting rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for adjudication.

In reaching that determination, the Board has considered the September 2014 and July 2015 arguments of the Veteran's representative that the examinations with respect to the peripheral neuropathy claims are inadequate.  Specifically, the representative contends that the opinions do not adequately address the issue of aggravation of the peripheral neuropathy by the Veteran's service-connected diabetes mellitus.  However, as will be discussed in greater detail below, the examiner noted that since the Veteran's 2008 diagnosis of diabetes mellitus it had been under good control and offered multiple other potential bases for the Veteran's claims of worsening neuropathy since his diagnosis of diabetes.  The opinion clearly opined that the Veteran's upper and lower extremity neuropathy was not aggravated by his diabetes mellitus and provided multiple rationales in support of that opinion.  As such, the Board finds the March 2015 VA peripheral neuropathy examination report to be adequate.

In addition, the September 2014 statement alleged that the March 2014 VA mental health examination was inadequate because the examiner noted ongoing reports of alcohol and drug abuse that preexisted entrance into military service as a basis for denying the claim and that such a conclusion was erroneous because pursuant to 38 U.S.C.A. § 1111 veterans are presumed to enter service in sound condition and that there was not clear and unmistakable evidence that a psychiatric disorder preexisted service.  As will be discussed in greater detail below, the examiner's statements regarding the Veteran's pre-service use of alcohol and drugs were primarily in response to the Veteran's argument that his in-service use of alcohol and drugs was evidence that he needed to self-treat a psychiatric condition that was caused by incidents observed while serving in Vietnam.  To the extent that the drug and alcohol abuse could be considered a separate and distinct psychiatric disorder, as will be discussed in greater detail below, such disorders are in remission and the sole basis on which entitlement to service connection would be warranted is if such problems were the result of a service-connected psychiatric disorder or other service-connected disability.  As entitlement to service connection for an underlying psychiatric disorder is not warranted and there is no evidence or argument that the alcohol and drug use was an effort to treat or otherwise a result of any service-connected disability, any such allegation is moot.

Based on the association of VA treatment records, the attempts to obtain SSA records, the multiple VA examinations conducted, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file, other than that discussed above.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Psychoses are a listed condition, but no qualifying psychosis is diagnosed here.  Organic diseases of the nervous system (such as neuropathy and, potentially, erectile dysfunction) also are listed, but the Veteran was not diagnosed with neuropathy or erectile dysfunction until many years after separation from service.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

A presumption of service connection is also available with respect to certain listed conditions where a veteran is shown to have been exposed to herbicides during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Among the listed conditions is early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  In order to warrant service connection for peripheral neuropathy on the basis of presumed Agent Orange exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  As will be discussed in greater detail below, there is no competent evidence that the Veteran had a peripheral neuropathy disability of the upper or lower extremities within one year of service and the Veteran does not contend otherwise. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Acquired Psychiatric Disorder

The Veteran contends that his current psychiatric problems, specifically PTSD, are the result of his military service.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128 (1997).

Given the Veteran's service in Vietnam, the Board has considered the potential application of 38 U.S.C.A. § 1154(b).  However, the Veteran is not in receipt of any awards and/or decorations that would suggest that he engaged in actual combat with the enemy.  Furthermore, as will be discussed in greater detail below, the medical evidence of record indicates that the Veteran's reports of stressors due to combat operations is less than credible and that the Veteran did not meet the criteria for a diagnosis of PTSD.  As such, the Board concludes that the provisions of 38 U.S.C.A. § 1154(b) are not for application.

The Veteran's service treatment records, including his December 1968 separation examination, do not include reports, treatment, or diagnosis of a psychiatric disorder.  In a December 1968 Report of Medical History, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The Veteran does not contend that he sought treatment for psychiatric problems during service.  

From February 1994 to March 1994, the Veteran was hospitalized for cocaine and alcohol dependence.  At that time, he reported starting the use of cocaine at age 43 and the use of alcohol at age 16.  In September 2003, the Veteran underwent a mental health assessment following a stroke.  At that time, the Veteran had a positive PTSD screen and reported stressors that included seeing others killed in Vietnam, involvement in a bad automobile accident in 1969 or 1970, and seeing a comrade commit suicide in 1968.  He reported daily alocohol use beginning at age 16 or 17.  He smoked marijuana prior, during, and after service until 1988.  There was additional drug use reported in 1969 to 1970.  The Veteran reported taking anti-depressants for substance-related depression in 1993.  The Veteran requested a PTSD consult.  The treatment provider initially indicated that such a referral could be made only if the Veteran participated in PTSD group therapy.  The Veteran requested such group therapy and the treatment provider referred him for that therapy.  

The Veteran was afforded a VA psychiatric examination in February 2004.  He said that during his Vietnam service he did kill enemy soldiers, saw fellow service members that were shot, and witnessed one fellow service member shoot himself.  The examiner questioned the veracity of the Veteran's reports of the witnessed suicide.  He used marijuana and alcohol while in service, but did not get into trouble over the use.  The examiner's impression included depression, major, and chronic substance abuse.  As to the claimed PTSD, the examiner did not find the Veteran's reported stressors sufficient for a diagnosis of PTSD, as the Veteran did "not seem to be very stirred up about it."

In May 2005, a VA treatment assessment included "possible PTSD."  The Veteran was referred for a PTSD evaluation and subsequently attended group therapy.

In October 2006, the Veteran sought treatment for his "PTSD."  The treatment provider concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Although his reports of wartime stressors were deemed credible in terms of dates and locations, there was no specific account of traumatic experience(s), as had been noted in the past, or evidence of a link between his generalized difficulties in life and his 11 months in Vietnam.  The Veteran was prescribed medication for sleep problems, depression, and anxiety.  

The Veteran was afforded another VA examination in August 2007.  The examiner discussed the above examination and treatment record findings that the Veteran did not have PTSD.  The Veteran reported an established history of drug and alcohol abuse prior to entrance into service.  He also had problems with the law prior to military service.  The Veteran reported in-service disciplinary problems that began prior to his service in Vietnam.  His reports to the examiner indicated very little actual combat duty and the examiner found it questionable as to whether the Veteran truly experienced a stressor severe enough to meet the DSM-IV criteria for traumatic stress.  His most serious reported stressor was discovering a suicide victim in the mailroom, whom the Veteran had not known prior to his death.  He also described soldiers leaving in the morning and returning "in body bags."  He felt helpless during mortar attacks and saw several Vietnamese civilians with missing body parts.  The Veteran claimed to use alcohol and drugs on a daily basis while in Vietnam.  Following a full examination, the examiner concluded that the Veteran did not meet the full criteria for PTSD pursuant to the DSM-IV.  

A December 2007 Agent Orange examination by a physician assistant included as assessment of PTSD.

During his June 2010 Board hearing, the Veteran claimed to have been using lots of alcohol and drugs after service to forget about his experiences in Vietnam.  

In March 2014, the Veteran was afforded a VA mental health examination.  The examiner noted current diagnoses of major depression, recurrent, moderate; cocaine use disorder in remission; alcohol use disorder in remission; and cannabis use disorder in remission.  The Veteran reported that he had a problem with authority in service as, "I didn't like kids telling me what to do.  I got a lot of Article 15's - I just didn't like taking orders."  The examiner noted that the Veteran's service personnel records documented disciplinary problems starting almost immediately after entrance into service and not just after his service in Vietnam.  After service, he had multiple run-ins with the law.  During the examination, the Veteran claimed that his substance abuse problems began during service, but the examiner found this less than credible based on the Veteran's numerous prior reports during treatment of drug and alcohol abuse prior to his entrance into service.  The examiner found that the Veteran's reported stressors of incoming mortar rounds, going on patrols, and injuring his foot did not meet the criteria for a diagnosis of PTSD and were not related to fear of hostile military or terrorist activity.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Specifically, 

In 10 years of treatment at the VA until he claimed PTSD, he doesn't appear to have ever spoken about combat memories or trauma which had affected him.  Like the 2007 C&P examiner, this writer found the veteran to be evasive and non-specific in discussing his war experiences.  He's claimed he did infantry duties for a period of months prior to injuring his foot and being re-assigned to Headquarters.  However, despite repeated efforts by this writer to have him describe ANY specific event - not names or dates, but just a description of the action and the casualties around him, and his role in this - he continued to calmly and evasively speak about combat in general (for example, "A lot of shooting, people getting shot...people not being able to go out on patrol with me, you'd see 'em at breakfast and then they wouldn't be there at dinner, they'd be in body bags").

With respect to the Veteran's prior referral for PTSD group treatment, the examiner indicated that the referral may have been inappropriate.  The Veteran was referred for PTSD group treatment because he repeatedly requested it, despite the treatment provider initially noting that there was no clinical evidence to support a PTSD group request and without any subsequent PTSD evaluation to support the referral.  As such, the examiner concluded that the 2005 referral for PTSD group treatment could not be taken as even modest evidence in favor of a PTSD diagnosis.

As to the Veteran's diagnosed depression, it was less likely than not due to or aggravated by service.  The examiner noted that the Veteran had reported to a previous VA examiner that he did not start experiencing depression until about ten years after service and at that time he was addicted to drugs and alcohol.  The examiner concluded that the drugs and alcohol would likely account for any depression he might have been experiencing.  The examiner did not believe the Veteran's reports that his drug and alcohol use was in response to war memories, since there was an entrenched pattern of substance abuse starting years before service.  In addition, there was evidence of antisocial behavior and authority problems long before service, as well as during service but before the war.  The examiner could not find evidence for any depressive condition prior to service, in service, or immediately following service.  

Initially, the Board notes that the March 2014 VA examiner considered whether the Veteran met the criteria for a diagnosis of PTSD under the most current version of the Diagnostic and Statistical Manual of Mental Disorders (DSM), DSM-5.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under Criterion A of the DSM-5.  The Board recognizes that the examination report failed to consider whether the Veteran met the criteria for a diagnosis of PTSD under the DSM-IV criteria in place at the time of the original certification of the appeal to the Board.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125a (2015)) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").  The Board does not find such error significant, as Criterion A under the DSM-5 expanded the criteria in the DSM-IV for an adequate stressor to support a diagnosis.  As the Veteran did not meet the DSM-5 Criterion A requirements, he would necessarily not have met the Criteria A requirements in the DSM-IV.  In any case, as the examiner found that the Veteran's reported stressors were less than credible, the specific criteria necessary to meet the DSM-IV and -5 requirements would be moot.  As such, any error in considering the claim only under the DSM-5 does not impact the examiner's conclusions for the purpose of this decision.

As to the Veteran's claimed PTSD, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinions of record specifically state that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board acknowledges that certain records include assessments of "possible PTSD" and that a December 2007 Agent Orange examination by a physician assistant included an assessment of PTSD; however, the Board finds the conclusions of numerous mental health professionals, both prior and subsequent to the above findings, of far greater probative weight.  In addition, the Board recognizes that the Veteran was referred for PTSD group therapy.  The March 2014 examiner, however, explained in detail why such a referral was likely in error and did not support a diagnosis of PTSD.  While the Board is sympathetic to the Veteran's contentions, it recognizes that PTSD, a complex disorder of the mental faculties, is far different from a broken arm or dislocated shoulder.  While he is competent to describe his symptoms, he is not competent to diagnose the specific disorder from which he suffers.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD at any point during the appellate time period, and there may be no service connection for the claimed disability. 

As to the Veteran's other psychiatric disabilities, the Board recognizes that the Veteran has a diagnosis of a depressive disorder during the appellate time period.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disability, including depression, that was incurred in or is otherwise related to his military service.

In reaching that conclusion, the Board finds the March 2014 VA examination report of significant probative value.  The examiner considered the Veteran's representations, the claims file, and conducted an examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examiner considered the Veteran's reports of substance abuse in service, but noted that such abuse preceded service and that there was no credible evidence associating the Veteran's current depressive disorder to his military service.  The examiner noted that the Veteran previously reported the onset of symptoms 10 years after separation from service and during a time when he was heavily into drugs and alcohol.  The examiner concluded that the depression symptoms were most likely attributable to the heavy drug and alcohol use, rather than his military service.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board also has considered the Veteran's assertions that his current psychiatric problems were caused by events during his military service.  As noted above, although the Veteran is competent to provide opinions on some medical issues, given the Veteran's lack of demonstrated medical expertise, the extensive drug and alcohol abuse in the intervening years following separation from service, and the complexity of linking particular psychiatric symptoms to a diagnosed psychiatric disorder, however, the Board concludes that in this case his statements regarding any such link between military service and a current acquired psychiatric disorder are significantly less probative than the conclusions of the March 2014 VA examiner and otherwise are entitled to no probative weight.  See Jandreau, 492 F.3d at 1377. 

Finally, the Board notes that the Veteran has a long history of substance abuse.  An injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  By contrast, service connection may be granted for alcohol abuse that is a secondary result of an organic disease or disability.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  In this case, as discussed above, the clear evidence of record indicates that the Veteran's substance abuse began prior to military service and currently is in remission.  To the extent that the substance abuse is related to his diagnosed depression, as service connection is not warranted for depression, alcohol abuse cannot be granted on a secondary basis.

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Erectile Dysfunction

The Veteran reports the onset of erectile dysfunction in approximately October 2003, shortly after suffering a stroke, although the medical evidence also indicates that he had been on Viagra previously.  

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of erectile dysfunction and, as noted, the Veteran does not contend otherwise.

During his June 2010 Board hearing, the Veteran stated that his medical treatment providers had indicated that "some" of his erectile dysfunction was attributable to his diabetes mellitus.  He indicated that his in-service exposure to herbicides and his service-connected diabetes mellitus were the cause of his erectile dysfunction.  

The Veteran was afforded a VA examination in February 2013 for his erectile dysfunction.  The examiner noted a diagnosis of erectile dysfunction and the Veteran reported problems since 2004, following the development of kidney failure and bilateral upper and lower sensorimotor polyneuropathy.  The examiner concluded that it was less likely than not that the erectile dysfunction was incurred in or caused by military service.  The rationale, however, makes it clear that the opinion was with respect to whether the Veteran's diabetes mellitus caused or aggravated his erectile dysfunction, noting that erectile dysfunction symptoms started in 2003 and that he was not diagnosed with diabetes mellitus until 2008.

In March 2014, the Veteran was afforded a VA examination for his erectile dysfunction.  The examiner noted a diagnosis of erectile dysfunction from 2003.  The examiner indicated that it was at least as likely as not that the erectile dysfunction was attributable to rhabdomyolysis.  The examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  The rationale was that the Veteran had been diagnosed with erectile dysfunction in 2003 and diabetes mellitus in 2008.  The Veteran's erectile dysfunction symptoms were essentially the same as when diagnosed in 2003 and since his diagnosis of diabetes mellitus that condition had been under good control.  Other contributing factors to the erectile dysfunction would be the Veteran's history of tobacco abuse, polydrug abuse, hypertension, stroke, and benign prostatic hyperplasia (BPH), all of which manifested prior to the Veteran's diagnosis of diabetes mellitus.  

Thus, the Veteran has a current diagnosis of erectile dysfunction.  The critical question, therefore, is whether such disability was incurred in or is otherwise related to service, to include herbicide exposure, or was caused or aggravated by his service-connected diabetes mellitus.  For the reasons explained below, the Board does not.

In reaching that conclusion, the Board finds the March 2014 VA examination report of significant probative value.  The examiner considered the Veteran's representations, the claims file, and conducted an examination prior to rendering her opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examiner concluded that the Veteran's erectile dysfunction was most likely caused by his rhabdomyolysis, which was incurred due to the 2003 stroke and lying on the ground for 8 days.  It was less likely than not that the erectile dysfunction was caused or aggravated by his diabetes mellitus.  The examiner noted that the Veteran's erectile dysfunction symptoms were essentially the same as when diagnosed in 2003 and since his diagnosis of diabetes mellitus in 2008 that the diabetes had been under good control.  The examiner also discussed other possible contributing factors to the Veteran's claimed worsening of his erectile dysfunction, rather than the diabetes mellitus.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board also has considered the Veteran's assertions that his erectile dysfunction problems were caused by events during his military service, specifically exposure to herbicides, or were otherwise caused or aggravated by his diabetes mellitus.  As noted above, although the Veteran is competent to provide opinions on some medical issues, given the Veteran's lack of demonstrated medical expertise, the many years following separation from service before the onset of the symptoms, and the complexity of linking erectile dysfunction to herbicide exposure or diabetes mellitus, however, the Board concludes that in this case his statements regarding any such link between herbicide exposure and/or diabetes mellitus and a current erectile dysfunction disorder are significantly less probative than the conclusions of the March 2014 VA examiner and otherwise are entitled to no probative weight.  See Jandreau, 492 F.3d at 1377. 

In addition, the Board has considered the Veteran's June 2010 contention that his VA treatment provider indicated that "some" of his erectile dysfunction problems were attributable to his service-connected diabetes mellitus.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  See Jandreau, 492 F.3d at 1377.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations as to opinions related to him by his VA treatment provider to be of extremely limited probative value.  Even were the Board to consider such a statement to accurately reflect the opinion of the VA treatment provider, as there is no indication as to the basis of that opinion or the evidence considered in rendering that opinion, the Board affords the reasoned and explained opinions of the March 2014 VA examiner significantly greater probative value.

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Kidney / Renal

The Veteran contends that he has a current kidney disorder, or residuals of 2003 acute renal failure, that was caused by in-service herbicide exposure and/or was caused or aggravated by his service-connected diabetes mellitus.

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of kidney problems and, as noted, the Veteran does not contend otherwise.

Following a 2003 stroke, the Veteran developed acute renal failure due to lying on the floor for an extended period of time before being discovered.  

During his June 2010 hearing, the Veteran conceded that he did not have any kidney problems during service.  He indicated that he believed the kidney failure in 2003 was due to his in-service exposure to herbicides.  He conceded that no medical professional had linked his kidney problems with herbicide exposure or other incident of service.

In March 2014, the Veteran was afforded a VA examination for his claimed kidney disability.  The examiner noted diagnoses of acute renal failure from 2003 and renal insufficiency from 1991.  The examiner indicated that the Veteran experienced acute renal failure in 2003 as a result of rhabdomyolysis, which subsequently resolved with treatment.  Currently, the Veteran's renal function was normal.  The examiner did not have current renal dysfunction, urolithiasis, urinary tract / kidney infection or other current kidney disorder.  The examiner concluded that it was less likely than not that the Veteran's acute renal failure / chronic kidney disease was aggravated by his service-connected diabetes mellitus.  The rationale was that the Veteran's service treatment records were silent for an in-service renal / kidney condition, he had evidence of renal insufficiency from 1991, he had acute renal failure due to rhabdomyolysis in 2003, he was diagnosed with diabetes mellitus in 2008, and his creatine and overall renal function had improved and normalized since his diabetes diagnosis and currently were stable.  

For the purpose of this decision and affording the Veteran the benefit of the doubt, the Board will presume that the Veteran has residuals of his 2003 acute renal failure that have manifested during the appellate time period, although there is some question in that regard.  The critical question, therefore, is whether the underlying kidney disability was incurred in or is otherwise related to service, to include herbicide exposure, or was caused or aggravated by his service-connected diabetes mellitus.  For the reasons explained below, the Board does not.

In reaching that conclusion, the Board finds the March 2014 VA examination report of significant probative value.  The examiner considered the Veteran's representations, the claims file, and conducted an examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examiner concluded that the Veteran's 2003 renal failure was most likely caused by his rhabdomyolysis, which was incurred due to the stroke and lying on the ground for 8 days.  It was less likely than not that a kidney disorder was caused or aggravated by his diabetes mellitus.  The examiner noted that the Veteran's kidney / renal symptoms, including his creatine and overall renal function, had improved and normalized since his diabetes diagnosis and currently were stable.  The examiner's conclusions are fully explained and consistent with the evidence of record and the Board concludes that these opinions encompass both causation and aggravation due to the service-connected diabetes mellitus.  

The Board also has considered the Veteran's assertions that his kidney failure and resulting problems were caused by events during his military service, specifically exposure to herbicides, or were otherwise caused or aggravated by his diabetes mellitus.  As noted above, although the Veteran is competent to provide opinions on some medical issues, given the Veteran's lack of demonstrated medical expertise, the many years following separation from service before the onset of the symptoms, the intervening stroke and 8 days of lying on the floor without food or water, and the complexity of linking kidney dysfunction to herbicide exposure or diabetes mellitus, however, the Board concludes that in this case his statements regarding any such link between herbicide exposure and/or diabetes mellitus and a current kidney / renal disorder are significantly less probative than the conclusions of the March 2014 VA examiner and otherwise are entitled to no probative weight.  See Jandreau, 492 F.3d at 1377. 

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Upper and Lower Extremity Neuropathy

The Veteran contends that his current upper and lower extremity peripheral neuropathy disabilities were caused by in-service herbicide exposure and/or were caused or aggravated by his service-connected diabetes mellitus.

As with the above disabilities, the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses of neuropathy during service and he does not contend otherwise.

In September 1996, during an examination of his back the Veteran's upper and lower extremities appeared normal, including no neurological motor or sensory loss, and he had no complaints in those areas.  Following a 2003 stroke, he was diagnosed with ischemic / rhabdomyolysis pain in the lower extremities due to being on the ground for an extended period of time following the stroke before he was found.  Over the course of several months the problem extended to his upper extremities.  In August 2005, the Veteran was involved in a motor vehicle accident that resulted in multiple fractures of the right arm and both legs.  

During his June 2010 Board hearing, the Veteran indicated that he was diagnosed with neuropathy in 2008 or 2009.  He claimed that he began to experience symptoms in the extremities after his 2003 stroke and subsequent kidney failure.  The Veteran acknowledged that his diabetes mellitus was not diagnosed until after the kidney failure.  As to whether the diagnosing treatment professional had indicated that the neuropathy was related to his service-connected diabetes mellitus, the Veteran stated, "I would assume so."  He indicated that he believed his problems were due to exposure to herbicides during military service.  

The Veteran was afforded a VA upper extremity neurological examination in August 2011.  The examiner noted a diagnosis of sensorimotor polyneuropathy of the bilateral upper extremities from February 2004.  The examiner noted that following a stroke in 2003 and lying on the floor for 8 days, the Veteran began to experience arm symptoms that were attributed to his resulting kidney failure or lying in one position for such a long period of time.  The Veteran was not diagnosed with diabetes mellitus until 4 years after the onset of his neuropathy.  The examiner initially checked the box indicating that the Veteran had symptoms attributable to diabetic neuropathy, but later clarified that it was less likely than not that the upper extremity neuropathy was due to or the result of the diabetes.  The rationale was that the peripheral neuropathy had its onset in 2004, while diabetes did not manifest until 2008.  The onset of the peripheral neuropathy was after being found unconscious for eight days with kidney failure and neuropathy due to pressure from lying unmoving for eight days.  

The Veteran was afforded a VA peripheral nerves examination in February 2013.  The examiner noted diagnoses of sensorimotor peripheral neuropathy, bilateral upper and lower extremities.  The Veteran again reported the onset of upper and lower neuropathy symptoms in 2003, following a stroke and lying on the floor of eight days.  He noted that at the time the neuropathy problems were related to his kidney failure and prolonged lying in one position.  The examiner concluded that it was less likely than not that the peripheral neuropathy was incurred in or caused by military service.  The rationale, however, makes it clear that the opinion was with respect to whether the Veteran's diabetes mellitus caused or aggravated the neuropathy, noting that peripheral neuropathy symptoms started in 2003 and that he was not diagnosed with diabetes mellitus until 2008.

In March 2014, the Veteran was afforded VA examinations for his upper and lower bilateral peripheral neuropathy claims.  The examiner noted current diagnoses of sensorimotor polyneuropathy of the upper extremities and ischemic neuropathy of the left ulnar nerve and right lower extremity.  The Veteran described having a stroke in 2003 and not being found for a week.  He subsequently developed, in relevant part, rhabdomyolysis and ischemic neuropathy of the bilateral upper and lower extremities.  The Veteran also had been involved in a motor vehicle accident in 2005, with multiple resulting fractures of the bilateral lower extremities that left him with chronic pain.  In addition, the examiner initially indicated that the Veteran had never been diagnosed with diabetic polyneuropathy, but later stated that the Veteran had symptoms attributable to diabetic peripheral neuropathy.  Specifically, there were mild paresthesias and numbness in the right upper extremity, moderate numbness in the left upper extremity, mild paresthesias and numbness in the right lower extremity, and moderate paresthesias and numbness in the left lower extremity.  Reflexes were decreased or absent in the upper and lower extremities.  The examiner concluded that the claimed bilateral upper / lower extremity peripheral neuropathy was less likely than not proximately due to, caused or aggravated by the service-connected diabetes mellitus, type II.  The rationale was that the Veteran was diagnosed with peripheral neuropathy in 2003, prior to his diagnosis of diabetes mellitus in 2008.  Moreover, the Veteran's diabetes mellitus had been under good control since his diagnosis.  As such, there was insufficient evidence to support a diagnosis of peripheral neuropathy associated with diabetes mellitus.  In addition, a 2005 motor vehicle accident had aggravated the existing peripheral neuropathy.  Finally, a history of tobacco abuse, polydrug abuse, and peripheral artery disease / peripheral vascular disease prior to the onset of the diabetes mellitus more than likely contributed to the Veteran's claim of aggravation of the peripheral neuropathy.  

Thus, the Veteran has a current diagnosis of bilateral upper and lower extremity peripheral neuropathy.  The critical question, therefore, is whether such disability was incurred in or is otherwise related to service, to include herbicide exposure, or was caused or aggravated by his service-connected diabetes mellitus.  For the reasons explained below, the Board does not.

In reaching that conclusion, the Board finds the February 2014 VA examination report of significant probative value.  The examiner considered the Veteran's representations, the claims file, and conducted an examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examiner concluded that the Veteran's upper and lower extremity neuropathy disabilities were most likely caused by his rhabdomyolysis, which was incurred due to the 2003 stroke and lying on the ground for 8 days.  It was less likely than not that the upper and lower extremity neuropathy was caused or aggravated by his diabetes mellitus.  As to causation, the Veteran's diabetes developed in 2008, multiple years after the onset of his neuropathy symptoms.  As to aggravation, since his diagnosis in 2008 his diabetes had been under good control.  As such, there was insufficient evidence to attribute any of the Veteran's neuropathy problems to his diabetes mellitus.  Instead, the examiner presented multiple other factors that could account for the Veteran's claimed worsening of his neuropathy since its onset in 2003, including a 2005 motor vehicle accident.  The examiner's conclusions are fully explained and consistent with the evidence of record.  In reaching that conclusion, the Board acknowledges that at one point in the examination report the examiner checked the box indicating that the Veteran had symptoms attributable to diabetic polyneuropathy; however, given the examiner's explicit statements that the Veteran did not have diabetic neuropathy and the attribution of the problems to other causes, the Board finds the examination report clear and the above indication of diabetic polyneuropathy to have been made in error.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein).

The Board also has considered the Veteran's assertions that his upper and lower extremity neuropathy problems were caused by events during his military service, specifically exposure to herbicides, or were otherwise caused or aggravated by his diabetes mellitus.  As noted above, although the Veteran is competent to provide opinions on some medical issues, given the Veteran's lack of demonstrated medical expertise, the many years following separation from service before the onset of the symptoms, the intervening 2005 motor vehicle accident, and the complexity of linking upper or lower extremity peripheral neuropathy to herbicide exposure or diabetes mellitus, however, the Board concludes that in this case his statements regarding any such link between herbicide exposure and/or diabetes mellitus and a current upper or lower extremity peripheral neuropathy disorder are significantly less probative than the conclusions of the March 2014 VA examiner and otherwise are entitled to no probative weight.  See Jandreau, 492 F.3d at 1377. 

In summary, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for polyneuropathy of the bilateral upper extremities is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


